Appellant was charged with the murder of his father-in-law, and upon trial was convicted, and his punishment assessed at thirty years confinement in the penitentiary.
Bills of exception numbers 1 and 2 complain that the court erred in excluding evidence to the effect that deceased had told witness that he wanted to get a woman to sleep with, shortly before the homicide. Bill number 3 is to the exclusion of the testimony of Anna Patrick that, about two years before, deceased proposed marriage to witness. Appellant's contention is that this would tend to rebut the theory of the State that, on account of the age or decrepitude of deceased, he was impotent, and incapable of committing the crime of rape upon the wife of appellant, which, according to the theory of appellant, was the cause of the homicide. This evidence was inadmissible. The court permitted appellant to prove the general reputation for lasciviousness of deceased, and this was all appellant could legally contend for. Underh. Crim. Ev., sec. 325; Jones v. State, 38 Texas Crim. App., 88. Under the facts, appellant was guilty of murder in the first degree. At least, the jury would have been warranted in so finding. He deliberately planned and prepared himself for and took the life of his father-in-law, stating he did so because he was tired of him. The jury were amply warranted in finding the verdict they did. The judgment is affirmed.
Affirmed.